Citation Nr: 1233539	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.  

2.  Entitlement to service connection for type II diabetes mellitus.  

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

6.  Entitlement to an increased (compensable) rating for a left ankle scar.  

7.  Entitlement to a total rating based on individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the agency of original jurisdiction (AOJ) in North Little Rock, Arkansas, and the VA Regional Office (RO), in Lincoln, Nebraska, following a special review of the Veteran's claims file in accordance with Nehmer v. U.S. Department of Veterans Affairs based on a possible prior VA benefits claim for ischemic heart disease.  The Board notes that because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran revoked the power of attorney of record in December 2009.  In October 2011, he submitted private medical evidence which indicated that he was represented by James Stanley, Attorney at Law.  In the April 2012 Supplemental Statement of the Case (SSOC), he was notified that attorney James Stanley is not authorized to represent him with respect to his claims and that he had other options for obtaining representation including from another private attorney that is accredited to represent VA claimants, a Veterans Service Organization, or another authorized individual.  The Veteran did not respond in this regard, and thus, is unrepresented in his current appeal before the Board.  

In correspondence received in May 2012, the Veteran withdrew his request for Board hearing via videoconference.  The request for a hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 CFR 20.704(d).  

The issues of entitlement to service connection for type II diabetes mellitus, arteriosclerotic heart disease, hypertension, as well as entitlement to a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the application to reopen a claim of entitlement to service connection for type II diabetes mellitus in an April 2003 rating decision; the Veteran did not appeal.  

2.  Evidence received since the April 2003 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for type II diabetes mellitus.  

3.  The competent and probative evidence establishes that PTSD is manifested by no more than occupational impairment and social impairment with reduced reliability and productivity due to such symptoms as disturbance of mood and motivation and difficulty establishing and maintaining work relationships; deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood are not established.  

4.  A left ankle scar is not deep, unstable, or painful on examination, and does not cause limited motion.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

2.  The criteria for a disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).  

3.  The criteria for entitlement to a compensable evaluation for a left ankle scar have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.118, DCs 7800-7805 (as in effect prior to October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In the decision below, the Board reopens the previously-denied claim of entitlement to service connection for type II diabetes mellitus for consideration of the merits.  As this represents a complete grant of the request to reopen the claim, no discussion of VA's duty to notify and assist regarding "new and material evidence" is necessary.  

Before addressing the merits of the Veteran's increased rating claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August 2007 and May 2008.  Although the notification letters were not sent prior to initial adjudication of the Veteran's claims in 2006, this was not prejudicial to him as the claim was subsequently readjudicated and a supplement statement of the case (SSOC) was promulgated in April 2012.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA at least three times for PTSD and once for a left ankle scar during the pendency of this appeal.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision for the increased rating claims, and the evidence does not indicate that there has been a material change in the severity of the Veteran's PTSD or left ankle scar since the most recent VA examinations in August 2007 and January 2012.  The examiners personally interviewed and examined the Veteran, including eliciting his medical history, and provided the information necessary to evaluate his PTSD and a left ankle scar under the appropriate, applicable rating criteria. 

Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of these issues, and the Veteran has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board notes that the Veteran was notified in the April 2012 SSOC that original Social Security Administration (SSA) records are unavailable directly from SSA; however, copies of the SSA determination and copies of the treatment records upon which the determination was based are associated with the claims file.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal. 

II.  New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service connection for type II diabetes mellitus.  Having considered the evidence, the Board finds that new and material evidence has been received to reopen the claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  

Also, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Initially, the Board notes that service connection for type II diabetes mellitus was denied on both a direct and presumptive basis in a November 2001 rating decision based on a finding that although diabetes mellitus was diagnosed in 2000, it was not shown during service, and service in the Republic of Vietnam was not established.  The Board notes that while VA treatment records reflecting treatment for type II diabetes mellitus dated in August 2002 and September 2002, which were constructively of record, were associated with the claims file within one year of the November 2001 rating decision, the records do no show that type II diabetes mellitus is related to service or that the Veteran served in the Republic of Vietnam.  Thus, the evidence was not new and material and did not preclude the November 2001 rating decision from becoming final.  

In an April 2003 rating decision, the RO denied reopening the claim.  The Veteran submitted a timely Notice of Disagreement (NOD) in August 2003, and the RO issued a Statement of the Case (SOC) in March 2004.  The Veteran did not thereafter file a substantive appeal.  Further, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the April 2003 rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie, 24 Vet. App. 242, 251-52.  Thus, the April 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302; 20.1105 (2011).  

The April 2003 rating decision specifically denied reopening the claim of entitlement to service connection for type II diabetes mellitus based on a determination that although the Veteran had a diagnosis of type II diabetes mellitus, the evidence did not show that it was related to service, to include on a presumptive basis in association with exposure to herbicides during service.  

The evidence added to the record since 2003 includes an October 2011 letter from a VA cardiologist to the Veteran's former representative.  In it, the cardiologist states of the Veteran:

During the Vietnam War he was involved in combat with the possibility of instant death.  This is a stress that has a long term effect on the body that can interfere with the routine acts of daily living.  The feeling of constant danger can raise blood pressure and in my opinion seems to direct a person to attempt to avoid the situation by acts such as smoking or overeating.  This influences the general health and certainly could have an effect on diseases such as diabetes and coronary artery disease.  

Although the link between service and the Veteran's type II diabetes mellitus that this describes is quite tangential, it appears sufficient to meet the low threshold envisioned by the Court's explanation of the new and material evidence concept.  

As such, the Board finds that the evidence is new and material, and the claim of entitlement to service connection for type II diabetes mellitus is reopened.  See 38 C.F.R. § 3.156.  

The Veteran's appeal is granted to that extent.

III.  Increased Ratings

The Veteran contends that his PTSD and left ankle scar are more severe than is reflected by the ratings currently assigned.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011). 

Under DC 9411, the criteria for a 30 percent disability rating include: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 4.130, DC 9411 (2011).  

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted if the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

PTSD

The Veteran contends that his symptoms of PTSD are more severe than is reflected in the 50 percent evaluation currently assigned.  Having considered the evidence, the Board finds that higher evaluation is not warranted.  

The relevant evidence consists of VA treatment records, the reports of VA examinations, treatise evidence, the Veteran's contentions and statements, and statements from a VA cardiologist.  

VA Examination Reports

The report of an April 2006 VA examination showed the Veteran was in a 10 year close relationship with a woman, he occasionally visited friends, was cooperative and oriented.  He displayed normal speech, logical and tight thought processes and associations and no significant anxiety.  No confusion was noted, and no delusional material was reported, or impairment in social function.  The Veteran's unemployment was attributed to a heart condition.  A GAF of 50 was assigned.   

The Board notes that psychiatric health care providers have a system for rating psychiatric disability; the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The report of a May 2007 VA examination revealed no impairment of social functioning, with normal speech, appropriate affect and no impairment of communication.  Memory was intact, the Veteran was oriented and no delusional material noted.  Though processes and associations were logical and tight, he was noted to remain in a close relationship and was fully cooperative.  He was assigned a GAF score of 50.  

The report of an August 2009 VA examination shows the Veteran was casually dressed and cooperative and he was considered only slightly anxious, his affect was appropriate, thought processes and associations were logical and tight and he was oriented in all spheres.  The Veteran's insight and judgment were considered fair, although the Veteran complained of being angry, depressed and lethargic.  Social activities included fishing and visiting with friends and he was planning a junior high school reunion.  A GAF of 48 was assigned, although the Veteran's unemployment was attributed to a heart condition.  

A January 2012 VA examination shows the Veteran was benefitting from medication with a decrease in depression and irritability and better sleep.  There was no suicidal or homicidal ideation and the Veteran reported enjoying working delivering cars a few hours the previous month.  He discontinued that due to the weather and overall unemployment was attributed to the Veteran's heart condition.  The examiner also noted the Veteran's actions were not always congruent with his self report, as the Veteran reported having to sit with his back to the wall, but was observed sitting in the lobby in an open area when other seating choices were available.  The examiner specifically noted the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self care and conversation.  

Treatment Records

Treatment records show that in February 2006, the Veteran was described as clean shaven, oriented times three, had good motivation and only a mildly restricted affect.  He participated in a recent holiday celebration, travelled to California and was goal oriented to maintain his long standing relationship with a woman with whom he shared a home, and his current treatment.  He complained of depression and instability and chronic passive suicidal ideation.  

Treatment records dated in January 2008, noted the Veteran had thoughts of suicide, but only as a way to provide his partner more money.  February 2008 records show the Veteran was considered to be over endorsing emotional symptoms as his claimed depression was not congruent with his speech and description of events.  April 2008 records indicate sleep interruptions were linked to the Veteran's role as care giver for his partner, although the Veteran complained of nightmares related to stressful experiences in service.  No suicidal or homicidal ideation was noted in April 2008 or June 2008 records, and in June 2008, he reportedly enjoyed a recent steamboat cruise with his partner.  October 2008 records note persistent anxiety and December 2008 records reflect the Veteran planned a separation from his partner of 13 years.  This produced  a depressed affect with anxiety congruent to the situation.  Nevertheless, the Veteran was coping by talking with others, and spending more time away from home, yet offer support when needed at home.  There was no suicidal or homicidal ideation and a GAF score of 55 was entered.  

March 2009 records show the Veteran had a number of relationships and in June 2009, he helped a friend with mechanical work, but was angry with his partner.  Records dated in September 2009, show the Veteran had persistent relationship problems with his partner, although he intended to maintain it and felt more accepted by her family.  He also reported he enjoyed his junior high school reunion the previous weekend, he was clean shaven and maintained good eye contact with a full range of affect.  His mild depression was determined to be in partial remission.  A GAF of 53 was assigned, as there were significant anger issues and passive suicidal ideation.  

November 2009 records reflect the Veteran assisted a friend blowing leaves, and it was considered the Veteran was over endorsing his anxiety symptoms and expressing suicidal thoughts when he was really very frustrated.  A GAF of 49 was assigned, although the reasons for the Veteran's unemployment included his heart disorder.  

In January 2010 records, the comment was made that the Veteran persisted with poor decision making skills in regard to relationships and financial matters, and his depression was characterized as moderate to severe.  Nevertheless, the Veteran was availing himself of a support system through VA and other friends, and socializing with 2 or 3 others.  The Veteran denied suicidal and homicidal ideation, and a GAF of 50 was assigned.  

April 2010 treatment records note the Veteran had a mildly anxious affect and expressed frustration with persistent situational problems.  Thought processes were linear and the Veteran appreciated help from friends in the community and from his lawyer.  The Veteran reported interest in finding a part time job, enjoyed water sports and fishing, as well as exercising on a regular basis, although at the same time reported little interest or pleasure in doing things, trouble concentrating and thoughts of being better off dead, or hurting himself and feeling down, depressed or hopeless. 

In-patient records (for chest pain) dated in July/August 2010, show the Veteran had no memory impairment, no history of confusion and no altered mental status or hallucinations were noted.  August 2010 outpatient records show the Veteran was clean shaven, his speech was normal and that he had relocated to a safer neighborhood.  Nevertheless, his affect was anxious and he was frustrated regarding relationship problems with his partner and severe financial problems.  Also noted was a lack of preventative health skills, but there were no impulsive behavioral  problems exhibited during these stressful times and he reportedly enjoyed walking his dog, and walking with a friend.  Depression was noted to be only moderate.  

October 2010 records showed the Veteran enjoyed part time work at a convenience store, although the complained of stress and depression in regard to his living situation with his partner.  At the same time, he was described as pleasant, in no acute distress with normal speech and good eye contact.  His depression was described as moderate.  

In patient records (for chest pain) dated in April 2011, reflect there to be no memory impairment, the Veteran was alert and oriented and he comprehended the seriousness of his condition, the need for treatment and the need to follow instructions despite having recently lost his partner of 14 years and the stress associated with that.  

The constellation of psychiatric symptoms expressed in these reports and records do not more closely approximate the criteria for an increased 70 percent evaluation.  As stated above, such a rating calls for symptoms that produce deficiencies in most areas, with the symptoms of the sort that would have the effect of those such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

These records show almost none of the symptoms set out in the rating schedule contemplated for a 70 percent evaluation.  They consistently show that the Veteran's speech is normal, thought processes and associations are logical and tight, insight is adequate, judgment is at least fair and there has been no loosening of associations, confusion or delusional material.  At no time during the appeal have obsessional rituals interfering with routine activities been identified, and to the extent that impaired impulse control has been indicated, the evidence does not establish unprovoked irritability with periods of violence.  Moreover, although depression and anxiety have been reported, the evidence does not establish near-continuous depression or panic interfering with the ability to function independently, appropriately and effectively during the relevant period.  The Veteran has been oriented in all spheres with no report of neglect of personal appearance or hygiene.  The record shows that the maintained a long-term relationship with a partner, maintains friendships, worked part time on occasion, planned a school reunion, served as a caregiver for his partner, and availed himself of a support system.  This demonstrates an ability to adapt to stressful circumstances, as well as an ability to function independently, appropriately and effectively.  Clearly, the Veteran has disabling symptoms of PTSD, as is recognized by his current evaluation.  At the same time, however, the evidence in the record indicates the Veteran over states these, which reduces the probative value of his subjective reports.  Accordingly, these records do not support the conclusion that the Veteran's PTSD symptoms meet the criteria for the next higher 70 percent evaluation.  

VA Cardiologist

With respect to the cardiologist's opinions, he has written in December 2006 and October 2011, to the effect that the Veteran is unemployable due to PTSD.  In this regard, it is noted that Veteran exhibits none of the criteria for a 100 percent schedular rating.  Furthermore, the evidence establishes the Veteran's unemployment is attributable to both a heart condition and behavioral issues.  Indeed, other than noting that the Veteran has been treated for PTSD for many years at the Central Arkansas Veterans Healthcare System, there are no findings or rationale for the opinion provided.  Although the cardiologist stated that the Veteran could do neither full-time nor part-time work, the record reflects that he has been employed on a part-time basis at various times throughout the appeal period.  Moreover, the Veteran's testimony at a hearing in 2005 was to the effect that he retired due to heart problems, which is consistent with a Social Security Administration (SSA) determination, as well as the history noted on VA examination in May 2007, August 2009 and January 2012.  In addition, the VA opinions provided in the examination reports are consistently to the effect that PTSD itself, does not preclude gainful employment.  Thus, the Board does not accord the opinions by this cardiologist much probative weight.  

Contentions/Treatise Evidence 

The Board notes that the September 2008 VA Form 9 reflects the Veteran's contention that the VA examinations were not adequate because they were not performed by a specialist, and specifically vocational experts.  In this regard, the Board is entitled to assume the competence of a VA examiner, and the Board finds no merit in the Veteran's attempt to call into question the competency of the VA examiners or the adequacy of the VA examinations.  Indeed, the examinations were performed by psychologists and a physician, and an unsupported assertion does not rebut the presumption that the VA examiners in this case are competent to address the medical questions raised.  See Sickels, 643 F.3d at 1366.  Moreover, the Veteran is not shown to have the competency to establish that a specialist is required.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition the Board has considered the treatise evidence submitted by the Veteran in July 2010 addressing employment issues related to individuals with psychiatric disabilities.  The Board notes that a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The Board notes that although the evidence illustrates employment challenges that may arise due to psychiatric impairment, it does not establish that the Veteran's PTSD manifests or more nearly manifests the elements required for a higher rating.  The Board notes that the 50 percent rating currently assigned contemplates occupational and social impairment to include flare ups and loss of time from exacerbations due to PTSD.  38 C.F.R. § 4.1 (2011).  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Left Ankle Scar

The Veteran's left ankle scar, (a residual of a lipoma excision) is evaluated as noncompensable under DC 7805.  38 C.F.R. § 4.118, DC 7805 pertaining to scars.  The Board notes that the criteria for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, DCs 7800 to 7805.  Because, however, these changes were expressly made applicable only to claims filed on or after this effective date, they do not apply to the Veteran's pending claim.  See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  

The diagnostic codes for potential consideration include DC 7801, which addresses scars other than of the head, face or neck that are deep or cause limited motion.  A deep scar is one associated with underlying soft tissue damage.  Such scars that over any are exceeding 6 square inches (39 sq. cm.) are assigned a 10 percent rating.  

Scars other than of the head, face or neck that are superficial and that do not cause limited motion are assigned a 10 percent rating if covering an area of 144 square inches (929sq. cm.) or greater under DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  

An unstable superficial scar is assigned a 10 percent rating under DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

A superficial scar that is painful on examination is assigned a 10 percent rating under DC 7804

Other scars are to be rated on limitation of function of affected part, pursuant to DC 7805.  

The relevant evidence in this case consists of the report of examination conducted for VA purposes in August 2007.  This revealed a very well-healed 3-cm scar over the midline of the left ankle, noted to be approximately on a plane with the inferior portion of the medial malleolus and some 5 cm toward the midline from the inferior aspect of the medial malleolus.  No palpable abnormality beneath was noted to suggest any sort of recurrence.  The report of examination notes that the scar is not attached to any underlying tissue and not cosmetically significant in any way.  The diagnosis entered was status post operative excision of a ganglion cyst of the left ankle with a well-healed scar and excellent cosmetic result.  The examiner added that the Veteran seemed to view the scar as more of an annoyance than a significant problem.  His gait was normal and no difficulty could be detected.  It was noted, however, that the Veteran complained of foot pain and aching with prolonged walking.  Of note, it was not indicated that there was any relationship between this complaint, and the Veteran's scar.  

Since the evidence does not show the scar at issue is deep, causes limitation of motion, covers a 144 square inch area, is unstable, or painful on examination, or otherwise impairs any functions, it fails to satisfy the criteria for a compensable rating.  Indeed, even if the scar was the source of eventual discomfort on prolonged walking, it would still be necessary to produce "moderate" disability to warrant a 10 percent rating under Diagnostic Code 5284 ("Foot injuries, other").  Although the term "moderate" is not defined, the Foot diagnostic codes use the term "mild" or "slight" where a non-compensable rating is to be assigned, indicating "moderate" is understood to be something more than mild or slight.  Discomfort that only arises after prolonged walking, with no other indication of impairment on examination, does not rise to the level of moderate impairment.  Accordingly, an increased rating for the Veteran's ankle scar is denied.  




IV.  Extraschedular Consideration

The Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  In this case, the Veteran does not meet the criteria for an evaluation in excess of 50 percent for PTSD or a compensable rating for a left ankle scar and there are no aspects of the disabilities not contemplated by the schedular criteria. 

Further, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, which would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Board notes that during the appeal period the Veteran has not been frequently hospitalized for PTSD or a left ankle scar.  The August 2009 VA psychiatric examination report notes that the Veteran was not in need of hospitalization and the August 2007 VA scar examination reflects no impairment due the left ankle scar.  The Board notes that while the Veteran reported having had VA inpatient care on four occasions, the record does not reflect pertinent inpatient treatment during the appeal period.  The Board further notes that while the Veteran is unemployed, the record establishes the unemployment is not due solely to service-connected disability.  Indeed, even a lesser 30 percent evaluation for PTSD contemplates some periods of inability to perform occupational tasks.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  


ORDER

The application to reopen the claim of entitlement to service connection for type II diabetes mellitus is granted.  

A disability evaluation in excess of 50 percent for PTSD is denied. 

A compensable evaluation for a left ankle scar is denied. 


REMAND

As mentioned above, the comments by the VA cardiologist suggested a link between service and diabetes.  The opinion also mentioned heart disease in this connection.  While this opinion is not specific enough to establish serve connection, it is nonetheless sufficient to suggest that the Veteran's conditions are related to his service-connected PTSD, triggering the need for an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  This should be accomplished as indicated below.  

As to the TDIU claim, a final decision on that question must wait until the other service connection claims on appeal are resolved, since TDIU benefits are based on the combined impairment of all service connected disabilities.  

Lastly, since the claims file is being returned it should be updated to include VA treatment records compiled since April 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the elements required to establish service connection on a direct basis in regard to the type II diabetes mellitus, arteriosclerotic heart disease and hypertension.  

2.  Attempt to obtain pertinent VA medical records pertaining to the Veteran that are dated since April 2012.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent, and etiology of any type II diabetes mellitus, heart disease and hypertension found to be present.  The claims folder should be made available for review by the examiner and all necessary tests should be conducted.  The examiner should note the full history of the respective disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record and pertinent pathology found to be present.  Thereafter, it is requested that the examiner respond to the following:

Is it at least as likely as not that any diagnosed type II diabetes mellitus, heart disease or hypertension, was either (a) caused by, or (b) aggravated by service-connected PTSD.  

In offering the requested opinions, an explanation for the conclusions offered should be made.  This explanation should include a discussion of the Veteran's account as to the onset and chronicity of his type II diabetes mellitus, heart disease and hypertension, as well as the other opinions of record, to include those of the cited VA cardiologist.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of one conclusion as it is to find another.  Also, the term "aggravation" in this context means a permanent increase in severity of the underlying condition, rather than a temporary exacerbation.  

4.  Then, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied the Veteran should be issued a SSOC that addresses actions taken since the issuance of the last SSOC and be given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


